DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This is a first action on the merits.  Claims 1-14 are pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 21 October 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 

Drawings
The drawings received on 21 October 2020 are acceptable.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-14 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-14 of copending Application No. 17/075,870.  The claims filed on 30 November 2022 were considered for analysis.  This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.  Although the conflicting claims are not identical, they are not patentably distinct from each other because of the following reasons:
Regarding claim 1, Claim 1 of the ‘870 application recites a laminate comprising a laminated structure of a pressure-sensitive adhesive sheet, a reinforcing agent layer, and an adherend having the claimed structure.  Claim 1 also recites the specified adhesive strength when the pressure-sensitive adhesive sheet is peeled from a laminated structural body when the adherend is a SUS plate, a polycarbonate plate, or an aluminum plate as claimed, and also specifies the same adhesive strength maintenance ratio (A1/A0) limitation as defined in the claims.
Regarding claim 2, claim 1 of the ‘870 application recites this limitation.
Regarding claims 3-6, claims 3-6 of the ‘870 application recite these limitations, respectively.
Regarding claim 7, claim 1 of the ‘870 application recites this limitation.
Regarding claims 8-14, claims 8-14 of the ‘870 application recite these limitations, respectively.

Claims 1-14 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-14 of copending Application No. 17/075,886.  The claims filed on 27 September 2022 were considered for analysis.  This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.  Although the conflicting claims are not identical, they are not patentably distinct from each other because of the following reasons:
Regarding claim 1, Claim 1 of the ‘886 application recites a laminate comprising a laminated structure of a pressure-sensitive adhesive sheet, a reinforcing agent layer, and an adherend having the claimed structure.  Claim 1 also recites the specified adhesive strength when the pressure-sensitive adhesive sheet is peeled from a laminated structural body when the adherend is a SUS plate, a polycarbonate plate, or an aluminum plate as claimed.  Although the ‘886 application does not also specify the adhesive strength maintenance ratio (A1/A0) limitation as defined in the instant claims, the ‘886 application recites the same laminate structure and materials as recited in the instant claims and thus is inherently capable of meeting the claimed adhesive strength maintenance ratio (A1/A0) limitation.
Regarding claims 2-6, claims 2-6 of the ‘886 application recite these limitations, respectively.
Regarding claim 7, claim 1 of the ‘886 application recites this limitation.
Regarding claims 8-14, claims 8-14 of the ‘886 application recite these limitations, respectively.





Claim Objections
Claim 1 is objected to because of the following informalities.  Appropriate correction is required.
Regarding claim 1, in lines 10-11 the terms “SUS” and “RH” should be spelled out in the first instance as “SUS (stainless steel)” and “RH (relative humidity)”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, line 1 of the claim recites both a laminate and a laminated structure.  It is unclear if there is any distinction between the laminate and the laminated structure, as they appear to each comprise a pressure sensitive adhesive sheet, a reinforcing layer, and an adherend.  The use of both terms for the same thing is redundant and confusing.  Applicant should pick one of either “laminate” or “laminated structure” or more clearly define the difference between these terms if there is one.
Also regarding claim 1, the claim at line 3 specifies that the laminate and laminated structure include an adherend, and later in the claim specifies a laminated structural body of the pressure-sensitive adhesive sheet, the reinforcing agent layer, and a SUS plate (in line 10), and also a laminated structural body of the pressure-sensitive adhesive sheet, the reinforcing agent layer, and a polycarbonate plate (in line 15), and also a laminated structural body of the pressure-sensitive adhesive sheet, the reinforcing agent layer, and an aluminum plate (in line 21).  It is unclear from the claim language if the adherend comprises a SUS plate, a polycarbonate plate, and an aluminum plate, or if these are alternative adherends, or if the SUS plate, the polycarbonate plate, and the aluminum plate are separate entities from the adherend.  It appears from the specification and claim 12 that the SUS plate, the polycarbonate plate, and the aluminum plate are alternative materials for the adherend.  If so, the Examiner suggests writing the claim limitations in alternative form for each specified adherend, such as:
“…wherein when the adherend is an SUS plate, the laminate shows an adhesive strength of 20 N/20mm or more when the pressure-sensitive adhesive sheet is peeled from a laminated structural body of the pressure-sensitive adhesive sheet, the reinforcing agent layer, and the SUS plate adherend at 23°C and 50% RH, and at a tensile rate of 300 mm/min and a peel angle of 180°, or …”
Regarding claim 2, the claim at line 7 refers to “at least one kind selected from…”.  The word “kind” is analogous to “type”.  The addition of the word “type" to an otherwise definite expression extends the scope of the expression so as to render it indefinite.  MPEP § 2173.05(b)(III)(E).  The Examiner suggests referring to “at least one material selected from …”.
Regarding claim 7, the claim at line 5 refers to “at least one kind selected from…”.  The word “kind” is analogous to “type”.  The addition of the word “type" to an otherwise definite expression extends the scope of the expression so as to render it indefinite.  MPEP § 2173.05(b)(III)(E).  The Examiner suggests referring to “at least one skeleton selected from …”.
Claims 9 and 10 each refer to a “nonreactive aqueous urethane resin”.  It is unclear at what conditions the aqueous urethane resin is not reactive.  Every material, even a generally “inert” material such as nitrogen gas or helium, is reactive under the appropriate conditions.  The term “nonreactive” is not defined in the disclosure.  Thus, the scope of the claims is indefinite.
Regarding claim 12, the claim at line 2 refers to “at least one kind selected from…”.  The word “kind” is analogous to “type”.  The addition of the word “type" to an otherwise definite expression extends the scope of the expression so as to render it indefinite.  MPEP § 2173.05(b)(III)(E).  The Examiner suggests referring to “at least one material selected from …”.
Also regarding claim 12, the claim recites “wherein a material for an adhesion site of the adherend is…”.  The scope of the claim is confusing as it is unclear if the adherend itself is one of the other specified materials, or if only a portion of the adherend is one of the specified materials, or if a substrate that the adherend is in contact with is one of the specified materials.
Claims 2-14 depend on or refer to one or more of the above claims and thus incorporate the above-described indefinite subject matter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-10, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Igarashi et al. (US 2018/0022965 A1) in view of Nakaoka et al. (US 2003/0212191 A1).
	Regarding claims 1-10 and 12, Igarashi et al. disclose a pressure sensitive adhesive sheet laminated to an adherend such as SUS, aluminum or polycarbonate, wherein the adherend surface can also be a coated surface with a urethane-based paint (see paragraphs 0026, 0125). Accordingly, Igarashi et al. disclose a laminated structure comprising the pressure-sensitive adhesive sheet, urethane-based paint (reinforcing agent layer) and adherend. The pressure sensitive adhesive sheet comprises a pressure sensitive adhesive layer (PSA) 50 as an outermost layer (see Figure 2, paragraph 27, Note: PSA layer 20 in Figure 2 should be PSA layer 50).
	The pressure-sensitive adhesive layer (PSA) can be acrylic PSA layer comprising an acrylic polymer formed from a monomer mixture comprising 50 wt% or more of an alkyl (meth)acrylate monomer such as n-butyl acrylate and 0.5 to 30 wt% of secondary monomer such as acrylic acid or methacrylic acid  (see paragraphs 0112, 0113, 0114, 0115, 0117, 0118). The pressure sensitive adhesive sheet comprises a substrate 10 and a PSA layer 50 (see paragraph 0027). The thickness of the substrate is 15 to 300 microns (see paragraph 0096). The thickness of PSA layer is 2 to 100 microns (see paragraph 0124). Accordingly, the thickness of pressure sensitive adhesive sheet is 17 to 400 microns. 
	Igarashi et al. do not disclose reinforcing agent layer as presently claimed. Igarashi et al. do not disclose the laminate having presently claimed properties. Igarashi et al. do not disclose the laminated structural body of the pressure sensitive adhesive sheet, the reinforcing agent layer and SUS plate having presently claimed properties.
	Nakaoka et al. disclose an aqueous primer composition comprising an aqueous urethane dispersion (reinforcing agent) that enhances the humidity-resisting adhesion (see Abstract and paragraph 0040). The thickness of aqueous primer coating composition (reinforcing agent layer) is 2 to 30 microns in order to obtain a continuous uniform film as well as improve water resistance and weather resistance (see paragraph 0073) The aqueous urethane dispersion can be self-emulsifying (see paragraph 0040). An example of the aqueous urethane dispersion is Superflex 150 (see paragraph 0042). The aqueous urethane dispersion is identical to that utilized in the present invention. While Nakaoka et al. do not disclose aqueous urethane dispersion containing structure as presently claimed , elongation as presently claimed and nonreactive aqueous urethane resin as presently claimed, given that aqueous urethane dispersion is identical to that utilized in the present invention, it is inherent or obvious that the aqueous urethane dispersion of Nakaoka contains structure as presently claimed, elongation as presently claimed and nonreactive aqueous urethane resin as presently claimed.
	In light of motivation for using aqueous urethane dispersion such as Superflex150 and primer coating having thickness of 2 to 30 microns disclosed by Nakaoka et al. as described above, it therefore would have been obvious to one of the ordinary skill in the art to use Superflex 150 as urethane-based paint with the urethane-based paint (reinforcing agent layer) having thickness of 2 to 30 microns in Igarashi et al. in order to enhance humidity-resisting adhesion as well as obtain continuous uniform film and improve water resistance and weather resistance, and thereby arrive at the claimed invention.
Although Igarashi et al. in view of Nakaoka et al. does not specify the laminate having presently claimed adhesive strength properties or ratio of post-immersion adhesive strength to pre-immersion adhesive strength (A1/A0) of the laminate, the examiner notes that the prior art generally teaches the claimed laminate structure and materials as described above, and as such it would be expected to have similar properties. The examiner notes that the courts have held that where the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, “the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of the claimed product. Whether the rejection is based on ‘inherency’ under 35 USC 102, or ‘prima facie obviousness’ under 35 USC 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO’s inability to manufacture products or to obtain and compare prior art products.” In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (quoting In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977)). The Examiner notes that the prior art discloses a laminate structure having the same components and as claimed in claim 1 as described above. Therefore, one of ordinary skill in the art would expect the same or similar properties to arise. Since the prior art discloses the laminate of claim 1, the examiner believes the claimed properties are either anticipated or highly obvious.

	Regarding claim 13, Igarashi et al. in view of Nakaoka et al. disclose the laminate as set forth above. Igarashi et al. in view of Nakaoka et al. do not disclose the laminate is used for an electronic device. 
	However, the recitation in the claims that the laminate is “for an electronic device” is merely an intended use. Applicants attention is drawn to MPEP 2111.02 which states that intended use statements must be evaluated to determine whether the intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim.
	It is the examiner’s position that the intended use recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art and further that the prior art structure is capable of performing the intended use.  Given that Igarashi et al. in view of Nakaoka et al. disclose laminate as presently claimed, it is clear that the laminate of Igarashi et al. in view of Nakaoka et al. would be capable of performing the intended use, i.e. for an electronic device, presently claimed as required in the above cited portion of the MPEP, and thus, one of ordinary skill in the art would have arrived at the claimed invention.

Claims 11, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Igarashi et al. (US 2018/0022965 A1) in view of Nakaoka et al. (US 2003/0212191 A1) as applied to claim 1 above, further in view of Zhang (US 2019/0062601 A1).  The rejection of claim 13 is in alternative to the above rejection of this claim over Igarashi and Nakaoka alone.

	Regarding claims 11, 13, and 14, Igarashi et al. in view of Nakaoka et al. disclose the laminate as set forth above. Igarashi et al. in view of Nakaoka et al. do not disclose the adherend is an electronic device member.
	As indicated by Zhang, it is well known to use the laminate comprising a pressure-sensitive adhesive for an adherend such as mobile phone, tablet, etc. (electronic product) (see Abstract and paragraphs 0217, 0222).
	Therefore, as taught by Zhang, it would have been obvious to one of ordinary skill in the art to use mobile phone (electronic device member) as adherend and to prepare a mobile electronic device comprising the laminate in Igarashi et al. in view of Nakaoka et al., and thereby arrive at the claimed invention.


Prior Art of Record
Prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Shu (U.S. Pub. 2016/0312076) teaches a laminate including a pressure-sensitive adhesive sheet (See page 15, paragraph [0218], wherein a pressure sensitive adhesive (PSA) layer may be used in the laminate; note such a PSA layer, or the PSA in conjunction with the sheet to which it is applied, is reasonably consider a PSA sheet), a reinforcing agent layer (See page 5, paragraph [0074]-[0075], wherein the adhesion facilitating layer, having essentially the same structure and make-up of the instant reinforcing agent layer, is reasonably considered a reinforcing agent layer), and an adherend (See page 2, paragraphs [0032]-[0033], wherein the substrate film is an adherend.   Optical film adherends are contemplated, see p. 2, [0033-0034].
Conclusion
	All claims are rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott R. Walshon whose telephone number is (571)270-5592. The examiner can normally be reached Mon-Fri from 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on (571) 272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




	/Scott R. Walshon/           Primary Examiner, Art Unit 1759